ACCEPTED
                                                                                                                    03-14-00552-CV
                                                                                                                            5144028
                                                                                                         THIRD COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                                5/4/2015 4:12:59 PM
                                                                                                                  JEFFREY D. KYLE
                                                                                                                             CLERK




                                                                                                RECEIVED IN
                                                                                           3rd COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                     May 4, 2015                           5/4/2015 4:12:59 PM
                                                                                             JEFFREY D. KYLE
 via efiling                                                                                       Clerk
 Jeffery D. Kyle, Clerk
 Third Court of Appeals
 Price Daniel Sr. Building
 209 W. 14th Street, Room 101
 Austin, Texas 78701

 RE:       Appeal No. 03-14-00552-CV; Trial Court Cause No. D-1-GN-14-000568; Raghunath
           Dass, P.E. v. Texas Board of Professional Engineers; In the Third Judicial District Court
           of Appeals, Austin, Texas.

 Dear Mr. Kyle:

         This letter is written to notify the Court and all parties of record that I will be on vacation
 beginning June 19 through June 29, 2015. Please do not schedule any hearings or other deadlines
 in the above-referenced cause during this period of time.

         By copy of this letter via efiling, all parties of record have been notified. Thank you for
 your attention to this matter and usual courtesies in this regard.

                                      Respectfully,
                                      /s/Jennifer L. Hopgood
                                      JENNIFER L. HOPGOOD
                                      Assistant Attorney General
                                      Administrative Law Division
                                      P.O. Box 12548
                                      Austin, TX 78711-2548
                                      Phone (512) 936-1660; Fax (512) 320-0167
                                      jennifer.hopgood@texasattorneygeneral.gov
                                      ATTORNEY FOR TEXAS BOARD OF
                                      PROFESSIONAL ENGINEERS

 cc: Counsel/Parties of Record




POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                      An Equal Employment Opportunity Employer